DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, September 21, 2022, claims 1, 9-14, 16 and 17 are amended and claim 6-8, 18 and 19 are canceled. Currently claims 1-5 and 9-17 are pending.
Response to Arguments
3.        Applicant’s arguments with respect to claim(s) September 21, 2022,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
        In the remarks filed applicant argues prior art of record fails to disclose an augmented reality information prompting system for providing prompt information to a user during a speech. The office respectful disagrees. Prior art of record discloses displaying content (i.e. prompt) to the user based on movement/input from the user; Thus said device performing prompt to the user while performing a given task (i.e. speech) would be intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “providing prompt information to a user during a speech” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As to prior art applicant argument regarding the use of “smart phone” used in conjunction with HMD wherein processing of data is performed. Prior art of record discloses the use of mobile equipment (i.e. mobile electronic device) to perform said data. Furthermore newly discovered prior art discloses the use of mobile device 5 (i.e. smart phone) may be used by HMD 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19. Thus having a particular electronic device (i.e. mobile device/smart phone) to perform said given task is clearly disclosed by prior arts of record. Furthermore prior art of record Nartker et al also discloses the use of smart phone (mobile phone/computing device 104) connected to HMD. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claim(s) 1-3, 9, 11, 13, 14, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Chan et al (PG Pub NO 2015/0002542) 

As in claim 1,  Miller et al discloses an augmented reality information prompting system for providing prompt information to a user during a speech, (Abstract), comprising 
a smart phone and a head- mounted display equipment (Fig 2D-8) discloses HMD (58) and mobile device (70), 
an operation control device (controller) configured to generate operation control data based on the user's operation; a processor (128) configured to receive the head pose data and generate a first display control instruction based on the head pose data, and to receive the operation control data from the operation control device and generate a second display control instruction based on the operation control data; (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation is crucial in many AR applications. Accurate determination of the user's head pose and orientation allows the AR system to display the right virtual content to the user. For example, the virtual scene may comprise a monster hiding behind a real building. Depending on the pose and orientation of the user's head in relation to the building, the view of the virtual monster may need to be modified such that a realistic AR experience is provided (i.e. second display control instruction based on the operation control data) . Or, a position and/or orientation of a totem, haptic device or some other means of interacting with a virtual content may be important in enabling the AR user to interact with the AR system. 
the head-mounted display equipment (58) comprises: a head pose detector configured to detect a user's head pose to generate the head pose data; (Fig 4, 8, 16  and Par 0006-0007, 0073, 0076-0077, 0084) discloses sensor used in measurements of head pose (i.e., the location and orientation of the user's head)
an augmented reality display configured to receive the first display control instruction and the second display control instruction from the processor, and to operate the prompt information based on the first display control instruction and the second display control instruction. (Par 0007) discloses “In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects such that they appear to occupy a space in the real world in a manner that makes sense to the user. As the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose, such that the virtual objects appear to remain stable relative to the real world.” In other words the first display control instruction being content displayed first and subsequent image generated as the user move his/her head (i.e. detected head pose) would generate the second display control instruction. 
But Miller et al fails to explicitly disclose the mobile equipment used to perform processing and connected to head mounted component being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile device 19 communicates with mobile device 5 via a wired connection 6; wherein mobile device 5 may be used by mobile device 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19.  Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al mobile equipment with the teaching of Chan et al wherein external mobile device (i.e. mobile equipment) such as smart phone be used to perform processing in order to offload compute intensive processing tasks to the smart phone given modern smart phones capability of processing power and reduce the use of extra mobile device by using one device (i.e. smart phone) to perform multiple functions. 


As in claim 2,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the head pose detector comprises an inertial measurement unit. (Fig 8 item 102 and Par 0077) discloses inertial measurement unit (“IMU”) components operatively coupled to the electromagnetic tracking sensors may be measured to detect a position and/or orientation of the sensor (and the object to which it is attached to) relative to a coordinate system to which the electromagnetic field emitter is coupled. Wherein coordinate system may be translated into a world coordinate system, in order to determine a location or pose of the electromagnetic field emitter in the real world.

As in claim 3,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the processor determines the user's head rotation angle value based on the head pose data, and when the head rotation angle value is within a predetermined range, the first display control instruction instructs the augmented reality display to display the prompt information. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information

As in claim 9,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the operation control device comprises one or more buttons of the smart phone, and is configured to receive input data of the user to generate the operation control data. (Fig 6, 8) discloses operation control device with hand-held controller having button. But Miller et al fails to explicitly disclose the operation control device with hand-held controller having button being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile equipment (operation control device) used to generate the operation control data is mobile device 5 (i.e. smart phone).

As in claim 11,  Miller et al discloses the augmented reality information prompting system according to claim 2, further comprising wherein the operation control device is configured to receive data from the control handle to generate the operation control data. (Fig 6, 8 and Par 0084, 0086) discloses a head-mounted display equipment (58) and a mobile equipment having head pose detector and the augmented reality display, and the mobile equipment comprises the processor (128), the control handle comprises the operation control device, and wherein the operation control device is configured to receive data from the control handle (i.e. head pose or gesture) to generate the operation control data. 

As in claim 13,  Miller et al discloses a display control method for controlling the augmented reality information prompting system according to claim 1, comprising the following steps:
generating the head pose data based on the user's head pose by the head pose detector of the head-mounted display equipment; (Fig 7 step 702-706 and Par 0095) discloses generating the head pose data based on the user's head pose; and (Fig 4, 8, 16  and Par 0006-0007, 0073, 0076-0077, 0084) discloses sensor used in measurements of head pose (i.e., the location and orientation of the user's head)
generating the operation control data based on the user's operation by the processor of the smart phone (Fig 7 and Par 0095); generating the first display control instruction based on the head pose data by the processor of the smart phone; (Fig 7 step 712 and par 0095) discloses generating the first display control instruction (i.e. virtual content ) based on the head pose data and the pose information is conveyed to the computing apparatus (i.e. mobile device (e.g., belt pack)).
generating the second display control instruction based on the operation control data by the processor of the smart phone; operating the prompt information based on the first display control instruction and the second display control instruction by the augmented reality display of the head-mounted display equipment . (Par 0007) discloses In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects such that they appear to occupy a space in the real world in a manner that makes sense to the user. As the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose, such that the virtual objects appear to remain stable relative to the real world; (Par 0095) discloses the pose information is conveyed to the computing apparatus (i.e. mobile device (e.g., belt pack)).
But Miller et al fails to explicitly disclose the mobile equipment used to perform processing and connected to head mounted component being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile device 19 communicates with mobile device 5 via a wired connection 6; wherein mobile device 5 may be used by mobile device 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19.  Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al mobile equipment with the teaching of Chan et al wherein external mobile device (i.e. mobile equipment) such as smart phone be used to perform processing in order to offload compute intensive processing tasks to the smart phone given modern smart phones capability of processing power and reduce the use of extra mobile device by using one device (i.e. smart phone) to perform multiple functions. 

As in claim 14,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the first display control instruction based on the head pose data by the processor of the smart phone comprises: determining the user's head rotation angle value based on the head pose data; generating the first display control instruction based on the head rotation angle value. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information. 
But Miller et al fails to explicitly disclose the mobile equipment used to perform processing and connected to head mounted component being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile device 19 communicates with mobile device 5 via a wired connection 6; wherein mobile device 5 may be used by mobile device 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19.  

As in claim 16,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the operation control data based on the user's operation by the processor of the smart phone comprises: generating the operation control data based on the user's gesture. (Par 0073, 0078 and 0086) discloses the use of hand gestures in displaying appropriate virtual content to the user. But Miller et al fails to explicitly disclose the mobile equipment used to perform processing and connected to head mounted component being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile device 19 communicates with mobile device 5 via a wired connection 6; wherein mobile device 5 may be used by mobile device 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19.  


As in claim 17,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the operation control data based on the user's operation by the processor of the smart phone comprises: generating the operation control data based on input data of the user. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head pose (i.e. operation control data) based on input data of the user. (Par 0007) discloses In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects; as the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose. But Miller et al fails to explicitly disclose the mobile equipment used to perform processing and connected to head mounted component being a smart phone. However prior art Chan et al (Fig 2A and Par 0040) discloses mobile device 19 communicates with mobile device 5 via a wired connection 6; wherein mobile device 5 may be used by mobile device 19 in order to offload compute intensive processing tasks (e.g., the rendering of virtual objects) and to store virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19.  

7.        Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Chan et al (PG Pub NO 2015/0002542)  and further view of Border et al (PG Pub NO 2012/0050141). 
 
As in claim 4,  Miller et al discloses the augmented reality information prompting system according to claim 3, but fails to disclose wherein the first display control instruction instructs the augmented reality display to suspend display when the head rotation angle value is outside the predetermined range. However, Border et al ( Fig 6, 9-11G, 13 and Par 0045-0048) discloses based on the users head rotation (i.e. pose data) content displayed to the user is suspended when the head rotation angle value is outside the predetermined range. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al in view of Chan et al augmented reality display with the teaching of Border et al method of suspending display content based on head rotation angle value in order to allow the user to view his/her environment without distraction from displayed content on display screen. 

As in claim 15,  Miller et al discloses the display control method according to claim 14, wherein: when the head rotation angle value is within a predetermined range, the first display control instruction instructs the augmented reality display to display the prompt information; [(Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information; (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation]. But fails to disclose when the head rotation angle value is outside the predetermined range, the first display control instruction instructs the augmented reality display to suspend display. However, Border et al ( Fig 6, 9-11G, 13 and Par 0045-0048) discloses based on the users head rotation (i.e. pose data) content displayed to the user is suspended when the head rotation angle value is outside the predetermined range. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Border et al method of suspending display content based on head rotation angle value in order to allow the user to view his/her environment without distraction from displayed content on display screen. 

8.        Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Chan et al (PG Pub NO 2015/0002542)  and further view of Abovitz et al (PG Pub NO 2015/0309264)

As in claim 5,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the second display control instruction instructs the augmented reality display to perform a page turning operation on the prompt information.  (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation, wherein based on user’s head pose and orientation the AR system to display the right virtual content (i.e. second display) to the user. But fails to explicitly discloses the second display control instruction instructs the augmented reality display to perform a page turning operation on the prompt information. However Abovitz et al (Par 0338 and 0499) discloses AR system that uses the pose of the user's head, eyes, and/or hands to generate a user interface and (Par 0473-0474) discloses the augmented reality display performing page turning operation based on users input processed by controller. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Abovitz et al input generation method in order to perform page turning operation in order to give the user added input operation using same sensor used to detect head pose.

9.        Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Chan et al (PG Pub NO 2015/0002542)  and further view of Nartker et al (PG Pub NO 2016/0267712).

As in claim 10,  Miller et al discloses the augmented reality information prompting system according to claim 1, (Fig 6, 8 and Par 0066, 0096) discloses operation control device. But fails to disclose the operation control device comprises a touch screen of the smart phone, and the touch screen is configured to display a prompt information operation interface for receiving input data of the user to generate the operation control data. However, Chan et al (Fig 2A) discloses mobile device (5) and  Nartker et al (Fig 3-6) discloses mobile computing device (i.e. operation control device) comprising touch screen is configured to display a prompt information operation interface for receiving input data of the user to generate the operation control data. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Nartker et al such that the operation control device would be capable of receiving content to be displayed and performing user input operation via touch screen in order to provide the user flexibility of operation control of said device.

As in claim 12,  Miller et al discloses the augmented reality information prompting system according to claim 1, (Fig 6, 8 and Par 0066, 0096) discloses smart phone; but fails to disclose the smart phone comprises a display screen, and when the augmented reality display displays the prompt information, the display screen of the smart phone displays content that is different from the prompt information or suspends display. However Chan et al (Fig 2A) discloses mobile device (5) and Nartker et al (Fig 3-6) discloses mobile computing device comprising touch screen and (Fig 5A, 6A, 7A) discloses augmented reality display configured to display a prompt information (i.e. content on the screen of a VR headset 608) wherein the display screen of the mobile equipment (i.e. mobile computing device 604) displays content that is different from the prompt information displayed on augmented reality display. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Nartker et al such that the operation control device would be capable of receiving content to be displayed that is different from AR device such that mobile device can be used to perform tasks that are different from AR device of can also be used as an input device to help/aid in operation of AR device.

Conclusion
10.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626